Citation Nr: 1219475	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  10-13 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating greater than 40 percent prior to November 19, 2010 and a disability rating greater than 60 percent beginning November 19, 2010 for status post prostate cancer with urinary incontinence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from March 1954 to April 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which decreased the Veteran's disability rating for status post prostate cancer with urinary incontinence from 100 percent to 40 percent disabling effective February 1, 2010. 

By rating decision dated in December 2011, the RO increased the Veteran's disability rating for his status post prostate cancer with urinary incontinence from 40 percent to 60 percent, effective November 19, 2010, the date of the most recent VA examination.  However, the Veteran's appeal for a higher rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran indicated on his March 2010 VA Form 9 that he wished to testify at a Board hearing.  In January 2012 correspondence, he withdrew the hearing request.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Prior to November 19, 2010 the Veteran's prostate disorder was not productive of the wearing of absorbent materials which must be changed 2 to 4 times a day.  There was also no evidence of renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under 38 C.F.R. § 4.104 Diagnostic Code 7101, hypertensive vascular disease.

2.  Beginning November 19, 2010 the Veteran's prostate disorder has been productive of the wearing of absorbent materials which must be changed more than 4 times a day.  There is also no evidence of renal dysfunction with symptoms of persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.


CONCLUSIONS OF LAW

1.  Prior to November 19, 2010 the Veteran's status post prostate cancer with urinary incontinence warranted a 40 percent disability rating and no higher.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.97, 4.115b Diagnostic Code (DC) 7528-7527 (2011).

2.  Beginning November 19, 2010 the Veteran's status post prostate cancer with urinary incontinence has warranted a 60 percent disability rating and no higher.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.97, 4.115b DC 7528-7527 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability ratings are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A request for an increased rating is to be reviewed in light of the entire relevant medical history.  See generally 38 C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's status post prostate cancer with urinary incontinence is rated under 38 C.F.R. §4.115b Diagnostic Code (DC) 7528-7527.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

DC 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence of the metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.   

Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular warrants a 100 percent evaluation.  Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent evaluation.  Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under DC 7101 warrants a 60 percent evaluation.  Renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101 warrants a 30 percent evaluation.  Renal dysfunction with albumin and casts with history of acute nephritis; or, hypertension non-compensable under DC 7101 warrants a noncompensable evaluation. 38 C.F.R. § 4.115a.

Voiding dysfunction may be rated as urine leakage, frequency, or obstructed voiding.  Where there is continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times a day, a 60 percent evaluation is warranted.  A 40 percent rating is warranted where the disorder requires the wearing of absorbent materials which must be changed 2 to 4 times a day.  A 20 percent evaluation is warranted where the disorder requires the wearing of absorbent materials that must be changed less than 2 times per day.  Id.

For a rating based on urinary frequency, a 40 percent evaluation is warranted when there is a daytime voiding interval less than one hour, or awakening to void five or
more times per night.  A 20 percent evaluation is warranted when there is a daytime voiding interval between one and three hours, or, awakening to void three to four times per night.  A 10 percent evaluation is warranted for a daytime voiding interval  between two and three hours, or; awakening to void two times per night.  Id.

For a rating based on obstructed voiding, a 30 percent evaluation is warranted for urinary retention requiring intermittent or continuous catheterization.  A 10 percent evaluation is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc.; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A noncompensable evaluation is warranted for obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  Id.

DC 7527 is also potentially for application and provides that prostate gland injuries, infections, hypertrophy, postoperative residuals are rated as voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, DC 7527.  Recurrent symptomatic urinary tract infection requiring drainage/frequent hospitalization (greater than 2 times per year), and/or requiring continuous intensive management warrants a 30 percent evaluation.  Urinary tract infection requiring long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management warrants a 10 percent evaluation.  38 C.F.R. § 4.115a.

Relevant Medical Evidence

Evidence relevant to the current severity of the Veteran's prostate disorder includes VA examination reports dated in August 2009 and November 2010.  The Veteran was subsequently scheduled for another VA examination in November 2011 but failed to report to this examination.  

During the August 2009 VA examination the Veteran reported being diagnosed with malignant neoplasms of the genitourinary system in March 2007.  The treatments undertaken for malignancy included radiation and implant.  Treatment was reportedly completed in November 2007.  The Veteran described residuals secondary to treatment, such as urgency, frequency to urinate, and leakage.  The malignancy was still active and the extent of the disease was still under treatment by seeing an urologist every six months.  Regarding the urinary system problem, he did not have any symptoms of weakness, fatigue, loss of appetite, weight loss, limitation of exertion, recurrent urinary tract infections, renal colic, bladder stones with pain, or frequent infections.  During the day he urinated 15 times at intervals of every 1/2 hour and during the night he also urinated 15 times at intervals of every 1/2 hour.  He had problems starting urination and the urine flow was "little bit at time."  He did have urinary incontinence which did not require a pad or any absorbent material.  He did not require an appliance.  He did not require any procedures for his genitourinary problem.  There was no hospitalization during the last 12 months.  He was not on dialysis regularly.  There was no metastasis from kidney/GU (genitourinary) cancer.  The Veteran noted the overall functional impairment was frequent trips to the bathroom.  

Physical examination revealed no scar.  Examination of the abdomen revealed no striae on the abdominal wall, no distension of superficial veins, no ostomy, no tenderness to palpation, no splenomegaly, no ascites, no liver enlargement, and there was no aortic aneurysm.  No kidney/urinary tract fistula was noted on examination.  Furthermore, there was no ulceration, edema, or stasis dermatitis.  Nor was there clubbing or cyanosis.  The CBC (complete blood count) was considered to be within normal limits and only showed insignificant abnormalities.  The hemoglobin level was 13.2 g/dL and the hematocrit level was 39 percent.  The readings were in the low normal range.  The comprehensive metabolic panel test results were within normal limits.  The urinalysis was absent of protein, sugar, RBC (red blood cell), hyaline casts, and granular casts.  There were findings of Uric acid crystals.  

The diagnosis was changed from malignant neoplasms of the genitourinary system to status prostate cancer with erectile dysfunction and urinary incontinence.  The examiner noted that the Veteran had to use the restroom to urinate twice during the examination.  With regard to the effect on the Veteran's usual occupation, the examiner noted that the Veteran was retired.  The effect on the Veteran's daily activity was that he was unable to travel due to urinary frequency and incontinence.  He was also easily tired due to low normal blood count.  

During the November 2010 VA examination (which was specific to the Veteran's erectile dysfunction) the Veteran reported that he urinated 17 times during the day at intervals of every 30 minutes and urinated 12 times during the night, also at intervals of every 30 minutes.  He had problems starting urination and the urine flow was "little at a time."  He did have urinary incontinence which required a pad as often as 5 times per day.  He did not require an appliance.  

Analysis

The Veteran contends that his service-connected status post prostate cancer with urinary incontinence is more disabling than currently evaluated.  

A review of the record shows that the Veteran was first diagnosed with prostate cancer in March 2007 and underwent radiation therapy in August, September, and November 2007 followed by surgery in November 2007.  He filed a claim for service connection for prostate cancer in August 2007 and, by rating decision dated in January 2008, the RO granted service connection for prostate cancer based on the Veteran's presumed exposure to herbicides pursuant to 38 C.F.R. § 3.309.  The RO assigned an initial disability rating of 100 percent effective August 13, 2007 under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528 and noted that following cessation of active treatment, an evaluation will be based on any residual disability.  The record evidence reveals that the Veteran's last date of treatment was in November 2007.

The Veteran was re-examined in August 2009 and by rating decision dated in August 2009 the RO proposed to reduce the Veteran's disability rating for prostate cancer to 40 percent disabling.  By rating decision of November 2009, the RO effectuated the proposal and reduced the Veteran's disability rating for residuals of prostate cancer from 100 percent to 40 percent disabling effective February 1, 2010.  The Veteran has perfected an appeal for a higher rating, maintaining that he has to wear absorbant materials due to urinary incontinence.  By a rating decision dated in December 2011, the RO increased the Veteran's disability rating from 40 percent to 60 percent, effective November 19, 2010, the date of the most recent VA examination.

The Board notes that the Veteran was notified properly of the proposed rating reduction in this case pursuant to 38 C.F.R. § 3.105(e).  Specifically, the Veteran was informed of the proposed reduction in August 2009 followed by notice of the actual reduction in November 2009.  Also, the Veteran was given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level under 38 C.F.R. § 3.105(e).  There have been no allegations that the RO improperly reduced the Veteran's disability rating for residuals of prostate cancer, particularly given that the Veteran's prostate cancer residuals are rated under DC 7528 which provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months; the provisions of which were followed in this case.  As indicated above, the Veteran's last treatment was in November 2007, and local reoccurrence or metastasis is not shown by the evidence of record.  Hence, the Veteran's disability has been rated based on its residuals of a voiding dysfunction.  38 C.F.R. § 4.115(b), DC 7528.

There are two periods of time at issue here: prior to November 19, 2010, when the Veteran's status post prostate cancer with urinary incontinence was evaluated as 40 percent disabling; and from November 19, 2010 to the present, when the Veteran's disorder was evaluated as 60 percent disabling.  The Board will consider the proper evaluation to be assigned for both time periods per Hart.

a. Prior to November 19, 2010

The Board finds that the evidence of record does not substantiate a disability rating greater than 40 percent for the Veteran's status post prostate cancer with urinary incontinence for the period of time prior to November 19, 2010.  As above, a 60 percent disability rating for voiding dysfunction is warranted when there is continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times a day, a 60 percent evaluation is warranted.  However, during the August 2009 VA examination the Veteran reported that he did not require wearing a pad or any absorbent material.  Furthermore, a 60 percent disability rating for renal dysfunction is warranted when there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under DC 7101.  However, the August 2009 VA examination report is negative for edema and noted a normal CBC, comprehensive metabolic panel test, and urinalysis.  

b.  Beginning November 19, 2010

The Board finds that the evidence of record does not substantiate a disability rating greater than 60 percent for the Veteran's status post prostate cancer with urinary incontinence for the period of time beginning November 19, 2010.  As above, an 80 percent disability rating for renal dysfunction is warranted when there is persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Both the August 2009 and the November 2010 VA examination reports are negative for any indications of renal dysfunction.  As above, the August 2009 VA examination report is negative for edema and noted a normal CBC, comprehensive metabolic panel test, and urinalysis.  The Board notes that the November 2010 VA examination report was specific to the Veteran's erectile dysfunction, not his prostate cancer residuals.  The Board attempted to afford the Veteran another VA examination specific to his prostate cancer residuals in November 2011 but the Veteran failed to report to this examination.

The Board has also considered his statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's prostate cancer residuals has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

The evidence of record reflects that the Veteran's symptomatology for the prostate cancer residuals warrants no more than the disability ratings currently assigned.  The Board finds that no higher rating can be assigned pursuant to any other potentially applicable diagnostic code.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

VA may consider an extraschedular rating in cases that are exceptional, such that the standards of the rating schedule appear to be inadequate to evaluate a disability.  38 C.F.R. § 3.321(b)(1).  The Board cannot assign an extraschedular rating in the first instance, but must specifically adjudicate whether to refer a case for such an evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  The factors described in 38 C.F.R. § 3.321(b)(1)
(i.e., marked interference with employment or frequent periods of hospitalization) are relevant in determining whether extraschedular consideration is reasonably raised.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Neither the Veteran nor his representative has raised the issued of an extraschedular rating for his service-connected prostate cancer residuals.  During the August 2009 VA examination the Veteran reported that he was retired.  Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected prostate cancer residuals.  The competent medical evidence of record shows that his prostate cancer residuals are primarily manifested by urinary incontinence.  The applicable Diagnostic Codes provide for ratings based on those findings.  The effects of the Veteran's prostate cancer residuals have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time. Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of August 13, 2007, the date of his claim, and a 100 percent rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  He was also provided pre-adjudicatory notice in October 2007 that he would be assigned an effective date in accordance with the facts found as required by Dingess, and was assigned the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Disability ratings greater than 40 percent prior to November 19, 2010 and greater than 60 percent beginning November 19, 2010 for status post prostate cancer with urinary incontinence are denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


